Title: From John Adams to James Madison, 23 March 1815
From: Adams, John
To: Madison, James



Sir,
Quincy March 23rd 1815

The enclosed letter supposes more importance, in my judgement, than it deserves. Whatever it is worth however, it is all in favour of the request in it. Waterhouse is another Rush; and for no other reason that I can conjecture, than his respect & able services, to the national Government, for the last 14 years, has been cruelly treated by the worst faction against it. I submit the subject, to the rightful authority & have the honour to remain Sir, your most obedient Servant
John Adams